Citation Nr: 0115865	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-14 436A	)	DATE
	)
	)


THE ISSUE

Whether the Board decision of August 1974 that denied service 
connection for residuals of a herniated nucleus pulposus 
should be revised or reversed on the grounds of clear and 
unmistakable error.

(The issues of entitlement to earlier effective dates for the 
award of service connection for a back disorder, an increased 
rating for bilateral hearing loss, and the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities are addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran to revise or reverse 
the Board's August 1974 decision on the basis of clear and 
unmistakable error.
 

FINDINGS OF FACT

1.  In the August 1974 decision, the Board, inter alia, 
denied service connection for residuals of a herniated 
nucleus pulposus.    

2.  The moving party alleges that the Board failed to remand 
the matter to the Regional Office (RO) for proper development 
of evidence.  


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the August 1974 decision of the Board that denied service 
connection for residuals of a herniated nucleus pulposus 
fails to meet the threshold pleading requirements for 
revision or reversal of a Board decision on the grounds of 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1100, 
20.1104 (2000).  However, a final Board decision may be 
revised or reversed on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

In this case, the moving party's representative set forth a 
motion for revision or reversal of the August 1974 Board 
decision in his July 2000 argument.  By letter dated in April 
2001, the Board afforded the moving party time in which to 
submit any additional comments.  The Board received 
supplemental argument from his representative in May 2001.  

Briefly, review of the claims folder reveals that the veteran 
submitted his original claim for service connection for a 
back disorder in June 1964.  In an August 1964 rating 
decision, the RO deferred adjudicating the issue pending 
receipt of additional evidence requested from the veteran.  
The RO did not receive any evidence.  In April 1973, the 
veteran reopened his claim for service connection for a back 
disorder.  The RO denied the claim in an August 1973 rating 
decision.  In an August 1974 decision, the Board denied 
service connection for residuals of a herniated nucleus 
pulposus.  

In the July 2000 argument, the representative for the moving 
party primarily argues that, in the August 1974 decision, the 
Board committed error when it failed to remand the matter to 
the RO for additional development of evidence.  Specifically, 
it is alleged that a remand to secure medical records from a 
Dr. Weinstein would have manifestly changed the outcome of 
the moving party's claim.  The argument also suggests that 
the appellant should have been notified as to what evidence 
VA unsuccessfully attempted to obtain.  This allegation, in 
the context of a motion for revision or reversal based on 
clear and unmistakable error, can only be construed as a 
claim that the Board did not ensure fulfillment of VA's duty 
to assist.  As discussed above, clear and unmistakable error 
does not include a breach of the duty to assist.  38 C.F.R. § 
20.1403(d).   

The Board observes that a recent change in the law 
significantly impacts VA's duty to assist and to notify a 
claimant of certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, it is emphasized that review 
for clear and unmistakable error is based only on the record 
and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  Therefore, the recent amendments 
to the law may not be considered in this motion.  

In support of the motion, the moving party's representative 
cites Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), for the 
proposition that RO or Board decisions are not final for 
purposes of direct appeal in cases of grave procedural error.  
Initially, the Board observes that the action currently 
before the Board is not a direct appeal, but rather a 
collateral motion for the revision of a prior, final Board 
decision.  Moreover, review of the Hayre decision also 
reveals the affirmation that a breach of the duty to assist 
is not the type of error that can provide the basis for a 
claim of clear and unmistakable error.  Hayre, 188 F.3d at 
1333-34.  Therefore, the Board finds that the moving party's 
argument has no application to the current motion to revise 
or reverse the August 1974 Board decision.     

In light of the above discussion, the Board finds that the 
moving party's allegation is insufficient to meet the 
pleading requirements for a motion for revision or reversal 
of a Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(c) and (d), 
20.1404(b).  There being no other allegations of fact or law, 
his motion is denied.



ORDER

The motion for revision or reversal of the August 1974 Board 
decision on grounds of clear and unmistakable error is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



